 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   RINO RAMIREZ,                 )     NO. SA CV 16-1496-CJC(E)
                                   )
12             Plaintiff,          )
                                   )
13        v.                       )     ORDER ACCEPTING FINDINGS,
                                   )
14   JOHN DOE, SHERIFF DEPUTIES    )     CONCLUSIONS AND RECOMMENDATIONS
     OF ORANGE COUNTY,             )
15                                 )     OF UNITED STATES MAGISTRATE JUDGE
                                   )
16             Defendants.         )
     ______________________________)
17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   Third Amended Complaint, all of the records herein and the

20   attached Report and Recommendation of United States Magistrate

21   Judge.   Further, the Court has engaged in a de novo review of

22   those portions of the Report and Recommendation to which any

23   objections have been made.   The Court accepts and adopts the

24   Magistrate Judge’s Report and Recommendation.

25

26         IT IS ORDERED that Judgment shall be entered dismissing the

27   action without prejudice.

28   ///
 1        IT IS FURTHER ORDERED that the Clerk serve forthwith a copy

 2   of this Order, the Magistrate Judge’s Report and Recommendation

 3   and the Judgment herein on Plaintiff.

 4

 5             DATED: October 9, 2018.

 6

 7

 8                                ________________________________
                                          CORMAC J. CARNEY
 9                                  UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     2
